                                                                                                Case 2:20-cv-01795-KJD-NJK Document 17
                                                                                                                                    15 Filed 12/10/20
                                                                                                                                             12/09/20 Page 1 of 2
                                                                                                                                                                3



                                                                                      1 CHRISTENSEN JAMES & MARTIN
                                                                                        Daryl E. Martin, Esq. (6735)
                                                                                      2
                                                                                        Laura J. Wolff, Esq. (6869)
                                                                                      3 7440 W. Sahara Avenue
                                                                                        Las Vegas, Nevada 89117
                                                                                      4 Telephone: (702) 255-1718
                                                                                        Facsimile: (702) 255-0871
                                                                                      5 Email: dem@cjmlv.com, ljw@cjmlv.com

                                                                                      6 Attorneys for Glaziers Trusts

                                                                                      7                               UNITED STATES DISTRICT COURT
                                                                                                                           DISTRICT OF NEVADA
                                                                                      8
                                                                                        The Trustees of the Glazing Health and Welfare Case No.: 2:20-cv-01795-KJD-NJK
                                                                                      9 Fund, Southern Nevada Glaziers and
                                                                                                                                          ORDER GRANTING STIPULATION
                                                                                     10 Fabricators Pension Trust Fund; Painters,         STIPULATION   ANDFOR
                                                                                                                                                             ORDER TO
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                        Glaziers and Floorcoverers Joint Apprenticeship TO   EXTEND TIME
                                                                                                                                          EXTEND TIMETO FOR  DEFENDANTS
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                                                                          DEFENDANTS       RESPOND   TO THE
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 and Journeyman Training Trust; Painters,          TO RESPOND TO THE COMPLAINT
                                                                                        Glaziers and Floorcoverers Safety Training        COMPLAINT
                                                                                     12 Trust Fund; Painters and Glaziers Market
                                                                                                                                              (SECOND REQUEST)
                                                                                        Recovery Fund; Southern Nevada Painters and
                                                                                     13 Decorators and Glaziers Labor-Management

                                                                                     14 Cooperation Committee Trust; Painters and
                                                                                        Allied Trades Labor-Management Cooperation
                                                                                     15 Initiative; Glaziers Industry Promotion Fund;
                                                                                        International Painters and Allied Trades Industry
                                                                                     16 Pension Trust Fund; IUPAT District Council 16,
                                                                                        Glaziers, Architectural Metal and Glassworkers’
                                                                                     17
                                                                                        Local Union 2001; Local 2001 Political Action
                                                                                     18 Fund; Political Action Together Fund,

                                                                                     19                         Plaintiffs,
                                                                                          vs.
                                                                                     20
                                                                                          Raydeo Enterprises, Inc., a Georgia Corporation;
                                                                                     21
                                                                                          Suretec Insurance Company, a Texas surety;
                                                                                     22   Mortenson-Mccarthy Las Vegas Stadium, a
                                                                                          Joint Venture, a general partnership; M A
                                                                                     23   Mortenson Company, a Minnesota Corporation;
                                                                                          McCarthy Building Companies, Inc., a Missouri
                                                                                     24   Corporation; United States Fire Insurance
                                                                                          Company, a Delaware Corporation; John Does I-
                                                                                     25
                                                                                          XX, inclusive; and Roe Entities I-XX, inclusive,
                                                                                     26
                                                                                                                Defendants.
                                                                                     27
          Case 2:20-cv-01795-KJD-NJK Document 17
                                              15 Filed 12/10/20
                                                       12/09/20 Page 2 of 2
                                                                          3




 1         IT IS HEREBY STIPULATED by the parties, by and through their
 2 undersigned counsel of record, pursuant to LR IA 6.1, that Defendants Raydeo

 3 Enterprises, Inc., Mortenson-McCarthy Las Vegas Stadium, M A Mortenson

 4 Company, McCarthy Building Companies, Inc., Suretec Insurance Company, and

 5 United States Fire Insurance Company shall have up to and including December

 6 30, 2020 within which to answer or otherwise respond to the Complaint.

 7         Good cause exists to extend the time within which to file a responsive
 8 pleading because the parties are actively engaged in settlement negotiations to
 9 resolve this case in its entirety. The requested extension will provide the parties

10 with the opportunity to finalize their negotiations. This is the second stipulation to

11 extend the time by which Defendants must answer the complaint, as the first

12 extension granted the Defendants until December 10, 2020 to answer; however,

13 productive settlement negotiations remain ongoing

14 IT IS SO ORDERED.
          Dated this 9th day of December, 2020.
15 CDated:      JAMES
           December
     HRISTENSEN     10.&2020
                         MARTIN           HUTCHISON & STEFFEN LLC
16 By:/s/ Laura J. Wolff            _________________________
                                          By: /s/ Jeffrey R. Hall
   Laura J. Wolff, Esq. (6869)      UnitedJeffrey
                                           States Magistrate Judge
                                                  R. Hall, Esq. (9572)
17
   Daryl E. Martin, Esq. (6735)           Peccole Professional Park
18 7440 W. Sahara Avenue                  10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89117                Las Vegas, Nevada 89145
19 Tel: (702) 255-1718                    Tel: 702-385-2500
   Fax: (702) 255-0871                    Fax: 702-385-2086
20 Email: ljw@cjmlv.com;
                                          Email: jhall@hutchlegal.com
   dem@cjmlv.com                          Attorney for Raydeo Enterprises, Inc.
21
   Attorneys for Plaintiffs
22 ///

23 ///

24 ///

25 ///

26 ///
27 ///


                                             -2-
